Citation Nr: 1637690	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to December 15, 2008, and to a rating in excess of 30 percent from that date forward, for a service-connected right knee disorder.

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected right knee instability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1987, January 1991 to July 1991, and February 2003 to June 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) which granted service connection for a right knee disorder and assigned the same an initial 10 percent rating, effective June 3, 2004; and a December 2013 rating decision of a Decision Review Officer (DRO) at a VA Regional Office (RO) which granted a 30 percent rating for the right knee disorder, effective December 15, 2008, and also granted service connection for right knee instability, rated initially as 20 percent disabling, effective October 28, 2013. 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript is of record.

Most recently, in February 2016, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another Board remand is required in this case.  The Veteran last underwent VA examination in September 2015.  At that time, the active range of motion of both his service-connected right knee and nonservice-connected left knee was measured.  There is no indication, however, that the passive range of motion of the knees was measured.  Also, while the examiner reported that there was no evidence of pain with weight bearing, as to the right knee, there is no indication that the Veteran's range of motion of both knees was measured as weight-bearing and non-weight-bearing.  The examiner did not state that such testing was not possible.  Recent caselaw provides that an adequate VA examination of the joints should contain such inquires.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Thus, on remand, the AOJ should provide the Veteran an adequate VA examination.

The most recent VA treatment records associated with the claims file are dated in February 2016, and on remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.  Also, at the time of the Board's February 2016 remand, it requested that the AOJ elicit from the Veteran information as to any outstanding relevant private treatment records.  To date, the Veteran has not responded.  On remand, the AOJ should provide the Veteran a final opportunity to provide such information.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from February 2016 forward.

2. Contact the Veteran and provide him a final opportunity to identify all private treatment providers that have treated him for his right knee since June 2004, to include the private physician he referenced at his May 2015 Board hearing and the private orthopedic sports group referenced in the September 17, 2013, VA progress note.  Make arrangements to obtain all records that he adequately identifies.

3. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected right knee disorder(s).  The claims file should be made available to the examiner for review.  The examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

The examiner should identify and describe the severity of all residuals and functional impairment of the Veteran's right knee disorder(s).  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.  Range of motion testing of the service-connected right knee and non-service-connected left knee in the following areas is required:  active motion; passive motion; weight-bearing; and nonweight-bearing, if possible.  If any aspect of the required testing is not possible, the examiner should clearly state the reason(s) for such. 

4. Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




